 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Freight Drivers Union Local 70, InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of AmericaandCity Transfer, Inc.Case 21-CC-1220January 30, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn October 23, 1970, Trial Examiner Richard D.Taplitz issued his Decision in the above-entitled pro-ceeding, finding that Respondent had not engaged incertain unfair labor practices alleged in the complaint,and recommending that the complaint be dismissed initsentirety,as set forth in the attached TrialExaminer's Decision. Thereafter the General Counselfiled exceptions to the Decision and a brief in supportthereof; Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERICHARDD. TAPLITZ, Trial Examiner: This case was triedat Los Angeles, California, on September 1, 1970.1 The is-sueslitigatedwere framedby a complaint dated July 10,1970, whichallegedthat Local Freight Drivers Union Local70, International Brotherhood of Teamsters, Chauffeurs,Warehousemen& Helpers of America, herein called Res-pondent,violatedSection 8(b)(4)(ii)(B) of the National La-bor RelationsAct, as amended,and an answerfiled byRespondentwhich admitted some and denied other factual1All dates are in 1970 unless otherwise specifiedallegations of the complaint but denied that RespondentviolatedtheAct.The complaint, which was based on acharge filedby City Transfer,Inc., on May 26,alleged insubstance that Respondent unlawfully threatened to picketRepublic Carloading and Distributing Co., Inc.,hereincalled Republic,and Clipper Carloading Company,hereincalledClipper,both of whom were neutral secondary em-ployers,with an object of forcing Republic and Clipper tostop doing business withCityTransfer,a company withwhomRespondent did have a dispute. Counsel for the Gen-eral Counsel and Respondent appeared at the hearing, allparties were given full opportunity to participate,to intro-duce relevant evidence,to examine and cross-examine wit-nesses,to argue orally,and to file briefs. Briefs which havebeen carefully considered were filed on behalf of the Gener-alCounsel and Respondent.IssueWhetherRespondent in violation of Section8(b)(4)(ii)(B) of the Act,through its business agent, Ybarro-laza, threatened Republic and Clipper with picketing inorder to force them to cease doing business with City Trans-fer.Upon the entire record of the case and from myobserva-tion of the witnesses and their demeanor,Imake the follow-ing:FINDINGS OF FACTITHE BUSINESS OF THE COMPANIESCity Transfer,a corporation with an office and place ofbusiness in Santa Fe Springs,California,is engaged in thebusiness of hauling freight bymotor vehicle.During the 12months immediately preceding the issuance of the com-plaint,City Transfer performed services valued in excess of$50,000 for firms located in California,which firms in turncaused to be shipped directly to or received directly fromcustomers outside of California goods valued in excess of$50,000.City Transfer annually receives in excess of $50,000from transportation of freight flowing in interstate com-merce.Republic and Clipper are both freight forwarderswho annually receive a substantial amount of revenue fromthe transportation of goods in commerce or affecting com-merce.The complaint alleges,Respondent admits,and I findthat City Transfer,Republic and Clipper are employers andpersons engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and(7) of theAct and in an industry affecting commerce within themeaning of Section 8(b)(4) (ii)(B) of the Act.IITHELABOR ORGANIZATION INVOLVEDThe complaintalleges,Respondent admits, and I findthat Respondent is a labor organization within the meaningof Section2(5) of the Act.IIITHE ALLEGEDUNFAIR LABORPRACTICESA.The Setting1.The relationship of the participantsCity Transferisa truckingconcern thatis licensed tooperate in the Los Angeles,Riverside,San Bernadino, andOrange County, California,areas(referredto generally as188 NLRB No. 50 LOCAL FREIGHT DRIVERS LOCAL 70the Los Angeles area).It performs trucking services for anumber of other trucking concerns that are not licensed tooperate in those areas,including Clipper and Republic. CityTransfer employs some 58 members of Local 208,Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,herein called Local 208, and isa member of the California Trucking Association whichnegotiates with Local 208. Respondent represents none ofCity Transfer's employees.The Los Angeles area is withinthe jurisdiction of Local 208,while Respondent has jurisdic-tion in Alameda County,which is the Oakland,California,area.'City Transfer has no terminal in the Oakland areaand consequently has no collective-bargaining relationshipwith Respondent.Clipper and Republic have terminals inthe Los Angeles area and in the Oakland area and thereforethey or their divisions have collective-bargaining relation-ships with both Respondent and Local 208.Clipper is a freight forwarder engaged in carrying freightfrom the east to the west coast via piggy back.ThroughMarch Transport,which is a division of Clipper,it deliverssome goods locally,but beyond March's territory it uses theservices of 8 or 10 other trucking concerns.City Transferreceives about 60 percent of that work which amounts toabout $20,000 or $30,000 per month.City Transfer makesextensive use of Clipper's Los Angeles area premises. Aboutsix of City Transfers employees are permanently assignedto work out of Clipper's premises.These employees,who areon the City Transfer payroll but are assigned to work fromClipper,report directly to Clipper's premises for work andpunch their timecards,there.One of these employees was adriver named Edward Harris.A dispatcher employed byCity Transfer also reports daily to Clipper and spends about3 hours there during which time he dispatches the CityTransfer drivers.CityTransfer often leaves equipment atthe Clipper premises overnight.Re ublic is also a freight forwarding company and alsousesCityTransfer as an interline carrier to deliver freightto locations where it is not allowed to go under IiiterstateCommerce Commission rules.Republic uses six such inter-liners and City Transfer handles 15 or 20 percent of thatwork, which amounts to about $20,000 a month.City Trans-fer does not dispatch from Republic's premises or leavetrucks there overnight.2.The primary disputeOn April 2,City Transfer was involved in a labor disputewith Local 208. A strike occurred which City Transfer be-lieved to be a wildcat.About 28 employees participated inthe strike and before it was over on June 2,12 of them hadbeen permanently repplaced.On May 19 about 11 a.m., AlQuintero of Local 208 called Harold F. Kohl, the managerof operations for City Transfer,and asked him to hire backthe discharged employees,as other trucking companieswere also rehiring and granting amnesty.There is no eviden-ce in the record that Local 208 took any further action inthismatter.3.Respondent's involvement in the disputeInMay there was a general labor dispute in the LosAngeles and San Francisco (Oakland) areas which involvedvarious Teamster locals and employers. One of those em-ployers was Republic, who had a dispute with Respondentat itsOakland area terminal and with Local 208 in its Los2The Rand McNally Standard Highway Mileage Guide shows the dis-tance between Oakland and Los Angeles as 404 miles295Angeles area terminal.Even thoughthere was a work stop-page which started about May 10 at Republic's Oaklandarea premises,Respondent neither picketed that premisesnor ordered a work stoppage there.The Los Angeles localwas picketing the Oakland area employers.As Alex Ybarro-laza,Respondent's business agent,credibly testified in ex-plaining why he went to Los Angeles and involved himselfwith Local 208's affairs: 'Well,my purpose was to comedown here to Los Angeles and find out what it was all about,you know,and why we were being picketed;and we hadbeen picketed for 2 weeks....My instructions were to tryto find out what it would take to free our people and letthem go to work back up north."At another point in histestimony,Ybarrolaza credibly testified that he went to LosAngeles 'because this whole durn area was out of control,and nobody had anything to say about anything that wasgoing on down here.And they were up there picketing ourterminals and stopping our people from going to work."On about May 12,Executive Vice President Ferro ofRepublic came to Respondent'sOakland office to find outwhat it would take to resolve Republic's problem in the LosAngeles area.Respondent's business representative, Ybar-rolaza,3told Ferro that the complaint in Los Angeles wasthat a number of employees had been fired when they en-gaged in a work stoppage and they wanted amnesty, and inaddition there was a dispute about 5 or 6 days sick leave.Ferro said there was no problem and he signed a letter ofagreement in which Republic agreed that it would grant fullamnesty to all of its employees in the Los Angeles area andthat it would grant its Los Angeles terminal employees 5days paid sick leave.Ybarrolaza,who signed the letter as awitness,then contacted the Los Angeles local and toldthem,"You'vetno problem with Republic;how aboutreleasing Republic in Emeryville[Oakland area]?The workstoppage then ended and the employees went back to workonay 13.On Monday,May 18, Ybarrolaza left Oakland and wentto Los Angeles to attempt to stop the Los Angeles peoplefrom "picketmiour [Oakland] terminals and sto ping our[Respondent'speople from going to work."Ybarrolazaspent 4 days in Los Angeles speaking to employees andemployers. Among the employers he spoke to were CityTransfer,Clipper,and Republic.The allegations of unfairlabor practice are based upon his conversations with Clip-per and Republic.B.Ybarrolaza's Activities in Los Angeles1.The conversations with Harris and City Transfer em-ployeesOn May 19 Ybarrolaza went to Local 208's office andspoke to Edward Harris, one of the City Transfer employeesassigned to Clipper who had been permanently replaced,and to other employees. Harris told him that they weregoing to picket the places in the Los Angeles area whereCity Transfer had trucks. The employees told him that CityTransfer trucks were in Cliper's yard and that they wantedto go there and picket the pplace. These employees were notmembers of Respondent, Ybarrolaza had no control overthem, and he did not tell them to picket.2.The conversations with City TransferAbout 3 p.m. on May 19 Ybarrolaza phoned Harold F.Kohl, the manager of operations for City Transfer, andidentified himself as a representative of Respondent in Oak-Itwas stipulatedthat Ybarrolazais a representative of Respondent. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDland. Ybarrolazasaidthat he was in the area to help mediateand negotiatewith Local 208 and to get the people who weredischargedback with full amnesty.He also-said that Harriswould have to be returned to his job at Clipperbecausethere was a possibility of labor problems with Clipper inboth Oakland and Los Angeles. He mentioned that theremight be a sympathetic walkout in Oakland. Kohl answeredthat only the president of the Company could rehire andYbarrolaza replied that it should be done immediately be-cause, to his knowledge, there were pickets at that momenton their way to Clipper in Los Angeles.These findingsare basedon the credited testimony ofKohl. Ybarrolaza acknowledged that he phoned Kohl andasked himto grant full amnesty to all the men who had beendischarged.He testified, however, that he did not recallmentioningHarris' name to Kohl and he denied tellingKohl about the possibility of pickets appearing at Clipper.Shortly before this conversation, Ybarrolaza had heard ofsuch a possibility from the City Transfer employees. Eventhough I was impressed with Ybarrolaza's candor on thewitness stand,it islikely that the subject was also broachedwith Kohl and in this regard I believe that Kohl's recollec-tion of the conversation was more detailed and reliable thanYbarrolaza's.3.The conversations with ClipperIn the lateafternoon of May 19 Ybarrolaza telephonedFrank Goddard, Clipper's terminalmanagerin the Los An-geles area.Ybarrolaza identifiedhimself asa representativeof Respondent and said that some of the City Transferemployees were on their way to Clipper's terminal with theintention of picketing.He alsosaid that Clipper should notbe involved :m the work stoppage because it had never firedany ofitsmen.Goddard asked what the problem was andYbarrolaza replied that the City Transfer employees werecomplainingthat City Transfer was located in Clipper'sterminal and that the men were goingto picket City Trans-fer,which,in itself,would and uppicketingClipper. God-dard asked what it would take to prevent this from comingabout and whether Ybarrolaza had any control over themen. Ybarrolaza said that he had no control over the menand that their objection was to City Transfer's continuingto operate at Clipper's compound. Ybarrolaza asked God-dard to inform him if the pickets arrived because he did notwant the correspondingterminalinOakland to be shutdown. Goddard said that he would let Ybarrolaza know.Ybarrolaza never instructed or authorized anyone to picketClipper, nor did he suggest to Goddard that Clipper stopdoing business with City Transfer.The findings with regard to the conversation betweenYbarrolaza and Goddard are based on the testimony ofYbarrolaza, which I credit. Goddard's version of the con-versationwas somewhatdifferent.Goddard averred thatYbarrolaza said that Clipper used City Transfer; that CityTransfer had not taken backsomeof their employees whohad been terminated; that Respondentwas goingto try tohelp their brothers, the Local 208members,to get their Jobsbad with City Transfer; and "that there wouldgprobabl'y belabor problems at Clipper Carloading if (it) still continuedto use City Transfer."The difference in testimony betweenone of emphasis. IGoddard and Ybarrolaza is principallbelieve both were honestwitnesseswho were testifying tothe best of their recollection, but I also believe that thecontext that Ybarrolaza put the conversation in was morethat he was concerned about a sympathetic walkout in Oak-land.Kohl's testimony to that effectgivescredence toYbarrolaza's assertionthat he made remarks of that natureto Goddard. No doubt Ybarrolaza wanted to see the disputewith City Transfer ended but his primary concernin comingto the Los Angelesarea was toprevent strikesagainst em-ployers in the Los Angeles area from spreading to the Oak-land area. Ybarrolaza s version of this conversation, whichin substance is that he alerted Goddard to the possibility ofpicketing that he (Ybarrolaza) had no control over,is con-sistent with the overall purpose of Ybarrolaza's visit to theLos Angelesarea and iscredible.On the morning of May 20, Harris, the ex-City Transferemployee who had been assigned to Clipper, came to Clip-perand spoke to Goddard. Hams gave GoddardYbarrolaza's businesscard and asked whether he had re-ceived a call from Ybarrolaza the previous afternoon. God-dard answered that he had and Harris replied that he wassentby Ybarrolaza to get Clipper to discontinue using CityTransfer because City Transfer still hadn't taken its employ-ees back and that he (Harris) wanted his job back.Goddard then left Harris and went into his office wherehe spoke to Kohl, who was there at the time. A short timeafter,Goddard and Kohl came out and both spoke to Har-ris.Harriswas againasked what the purpose of his visit wasand he answered that he had been sent by Ybarrolaza to saythat they should not use City Transfer until that companyhad taken back the Local 208 people. Goddard said that theproblemseemed tobe between Local208 and City Transfer,and that Clipper should not be involved. Harris answeredthat he was on the seniority roster of City Transferassignedto Clipper and that was the reason Clipper was involved.Harris said he was following the instructions of Ybarrolazaand that he was sent to talk Goddard into gettin Clipperto convince City Transfer to take him back with full amnes-ty to avoid any labor problems. Kohl asked him to be specif-ic and whether there would be a picket line. Harris repliedthat he wasnot sureof the nature of it. Kohl said that CityTransfer would probably lose the Clipper account if therewas alabor problem and he asked Hams to have Ybarrola-za talk to them about it and that he would wait for a callfrom Ybarrolaza.4Respondent is bound by Harris' remarks only if it isshown that Harris is an agent of Respondent. GeneralCounsel makes no contention that Hams is an official ofRespondent. Indeed, he is not even a member of Respon-dent. He had Ybarrolaza's businesscard in hispossessionbut Ybarrolaza credibly testified that he had given that cardto many people on his visit to Los Angeles and the posses-sionof the card by Harris does not imply that YbarrolazaauthorizedHarris to act for him. Harris knew ofYbarrolaza's call to Goddard the previous day but there isno indication that there was any attempt to keep that callsecret. The only indication of Harris' agencystatus is Har-ris' statement to Goddard and Kohl that Ybarrolaza hadsent him. However, Goddard and Kohl could only testifythat the statements were made by Harris and, of course,could not testify to the truth of those statements. Harris didnot testify and therefore Ybarrolaza's categorical denialthat he authorized Harris to act for him stands undenied.Harris' interests were not identical to those of Ybarrolaza.Harris' primary concernwas to gethis job back,even if itmeant involving Clipper in a labor dispute. Ybarrolaza'smain concern was to prevent Clipperfrom becomming in-volved in a labor dispute that might keepRespondent'saccurate than that given by Goddard. Shortly before thisconversation, Ybarrolaza had told Kohl of City TransferThese findings are based on thecreditedtestimonyof Goddard andthat themen were ontheir way to Clipper for picketing andKohl Hams did not testify. LOCALFREIGHT DRIVERSLOCAL 70297membersfrom working in the Oakland area. Under all thecircumstances, I find that the General Counsel has not es-tablished that Harris was speaking for Respondent or wasRespondent's agent.On May 20, 1970, Clipper stopped doing business withCity Transfer.Businesswas resumed 2 weeks later. Whenasked on the stand whether there was anything that he saidto Goddard that could have led to that cessation of business,Ybarrolaza answered that he did not tell Clipper to stordoing business with City Transfer, that City Transfer didn thave a terminal in Oakland and Respondent did not repre-sent itsemployees and that he thought Clipper listened toHarris and not to him.Angeles and with his prior conduct. Ybarrolaza was thereto prevent a picket line that could spread to Oakland, he hadno authority to tell members of Local 208 to follow thetrucks and he had no members of Respondent with him thathe could send to picket. I believe that Ybarrolazawas mere-lynotifyingMinor of the possibility of picketing eventhough Minor may have mistakenly taken the remark tomean that Ybarrolaza would be involved in sending thepickets.No pickets arrived at Republic and Republic continuedto use City Transfer's services.C.Conclusions4.The conversations with RepublicWhile Ybarrolazawas inLos Angeles, a number of CityTransfer employees told,him that they were going to picketRepublic both in Los Angeles and in the Oakland area.None of those employeesweremembers of Respondent andYbarrolaza had no control over them. On May 22, Ybarro-laza telephoned Arthur Minor, Republic's Los Angeles ter-minal manager.Minor was not in at the time but hereturned the call and reached Ybarrolaza at the Local 208office. Ybarrolaza referred to the agreement that' Ferro hadsigned grantingamnesty to the Republic employees in theLos Angelesarea;told yMinor that therewas adissidentelement-made up mostly of City Transfer employees whowere on their way to picket because City Transfer had notsettled; and also said that the employees were trying to forcethe issue to get their jobs back. Ybarrolaza asked Minorwhat Republic's connection was with City Transfer andMinor replied that the City Transfer trucks operated in andout of the Republic terminal. Though Ybarrolaza did nottellMinor that Republic could be in for future problems ifit did business with City Transfer, he didsuggestthat Minortalk to Kohl and try to mediate the problem with CityTransfer. Ybarrolaza asked Minor if he could talk to Kohland ask Kohl to grant amnesty to the employees. Minorreplied that he would try. Ybarrolaza said that if there wasa strike against Republic in Los Angeles, there might alsobe onein the Oakland area and that Minor should let himknow what was happening so that he could try- to get theOakland area employees to refuse to strike.The above findings as to the conversation between Ybar-rolaza and Minor are based on the credited testimony ofYbarrolaza. Minor did not take the stand but his. depositionwas admitted into evidence. According to the deposition,Minor and Ybarrolaza discussed the relationship betweenRepublic and City Transfer and Ybarrolaza said, "Well,you better tell them to hire back Local 208 drivers that theydischarged .... You better stop using them" and "Well, ifyou do use them, then we will have pickets follow the menover to your place." In deciding to credit Ybarrolaza overthe testimony in the deposition of Minor, I take into consid-eration the fact that Ybarrolaza's version of the conversa-tionis consistent with the purpose for which he was in LosThe gravamen of the complaint is that Respondent,through Ybarrolaza, threatened Clipper and Republic withpicketmg and other pressure to force them to cease doingbusiness with City Transfer. However, the credited evidencesei forth above, establishes that Ybarrolaza made no threatsof any kind. In his conversations with Goddard of Clipperand Minor of Republic, Ybarrolaza was simplyalertingthem to the possibility of picketing by people over whomYbarrolaza had no control.In a sense,Ybarrolaza had acommon interest with Clipper and Republic in wanting tokeep them free of the dispute between the Local208 mem-bers and City Transfer. Ybarrolaza wanted to prevent pick-eting of Clipper and Republic which would spread to theOakland area and interfere with the employment of theemployees Respondent represented. The credited evidenceestablishes that he acted consistently with thoseinterestsand that he did not threaten to picket Clipper or Repub-lic.,As the credited evidence does not establish that Respon-dent violated the Act as alleged in the complaint,I shallrecommend that the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.CityTransfer,Republic,and Clipper are employersengaged in commerce within the meaning of Section 2(6)and (7)and in an industry affectingcommerce within themeaning of Section 8(b)(4)(ii)(B) of the Act.. .2.Respondent is a labor organization within themeaning of Section 2(5) ofthe Act.3.Respondent has not engaged in the unfair labor prac-tices alleged in the complaint.Upon the foregoing findings of fact,conclusions of law,and the entire record,and ursuant to Section 10(c) of theAct, Ihereby issue the following recommended:ORDERThe complaintis dismissed in its entirety.sAs I have found that Ybarrolazadid not make the threats attributed tohim by Goddard and Minor, it is unnecessaryto considerwhether theallegedthreatswould havebeen in violationof the Act if they hadbeen made.